11/17/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0054
                      No. DA 22-0054

SHANDOR S. BADARUDDIN,
                 Appellant,
      v.
THE STATE OF MONTANA &
THE NINETEENTH JUDICIAL DISTRICT,
                 Appellees.

                                ORDER



     Pursuant to authority granted under Mont. R. App. P. 26(1),

Appellee the State of Montana is given an extension of time until

February 22, 2023 to prepare, file and serve its answer brief.




                                                               Electronically signed by:
                                   1                                 Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  November 17 2022